United States Court of Appeals
              for the district of columbia circuit



No. 99-3141                                  September Term, 1999

United States of America,                         
          Appellant
               
     v.

Dennis Hall,
          Appellee


Before:  Edwards, Chief Judge, Henderson and Rogers, Circuit Judges


                           O R D E R
                                
     It is ORDERED, by the Court, sua sponte, that the Opinion for the Court filed by
Chief Judge EDWARDS on June 2, 2000, be, and hereby is, amended as follows:

                    Page 2, first full paragraph of text, line 15, delete the date
          "May 6, 1999" and insert in lieu thereof the date "May 5,
          1999".

                    Page 3, first full paragraph of text, lines 1-2, delete the date "May 6, 1999"
          and insert in lieu thereof the date "May 5, 1999."

                    Page 3, first full paragraph of text, line 4, delete the word "Six"
          and insert in lieu thereof the word "Seven".   

                                        Per Curiam
FOR THE COURT:
                                        Mark J. Langer, Clerk

Filed On:  June 16, 2000